                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-6588-DMG (ASx)                                      Date   November 6, 2019

Title Jason Alan v. Equifax, Inc.                                                    Page     1 of 4

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS – ORDER RE PLAINTIFF’S MOTION FOR REMAND
             AND DEFENDANT’S MOTION TO STAY [7, 14]

        This matter is before the Court on Defendant’s Motion to Stay and Plaintiff’s Motion to
Remand and Request for Attorneys’ Fees and Costs (“MTR”). [Doc. ## 7, 14.] For the reasons
set forth below, the Motion to Remand is GRANTED, the Request for Attorneys’ Fees is
DENIED, and the Motion to Stay is DENIED as moot.

                                              I.
                                        INTRODUCTION

        On July 9, 2019, Plaintiff Jason Alan filed a complaint in Ventura County Superior Court
against Defendant Equifax Credit Information Services, Inc., for violations of Cal. Civ. Code
section 1714(a) and California’s Consumer Credit Reporting Agencies Act (“CCRAA”), Cal.
Civ. Code section 1785.25(a). Compl. [Doc. # 1-2]. Section 1714(a) provides that “[e]veryone
is responsible, not only for the result of his or her willful acts, but also for an injury occasioned
to another by his or her want of ordinary care or skill in the management of his or her property or
person . . . .” Cal. Civ. Code § 1714(a). Section 1785.25(a) provides that “[a] person shall not
furnish information on a specific transaction or experience to any consumer credit reporting
agency if the person knows or should know the information is incomplete or inaccurate.” Id. at
§ 1785.25(a).

        On July 30, 2019, Defendant removed the case to federal court, asserting federal question
jurisdiction under 28 U.S.C. § 1441(a) due to the Complaint’s references to the Fair Credit
Reporting Act (FCRA). Not. of Removal at ¶ 3-5 [Doc. # 1]. On August 6, 2019, Defendant
filed a motion to stay pending a final decision by the Judicial Panel on Multidistrict Litigation to
transfer the case to the Northern District of Georgia for inclusion in the proceeding In re Equifax,
Inc., Customer Data Security Breach Litigation, MDL No. 2800. [Doc # 7.] On August 12,
2019, Plaintiff filed a Motion to Remand. [Doc # 14.] Both motions have been fully briefed.
[Doc. ## 19 (“MTR Opp.”), 20, 22, 23.]

CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk kt
                                  UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-6588-DMG (ASx)                                             Date       November 6, 2019

Title Jason Alan v. Equifax, Inc.                                                               Page    2 of 4

                                                     II.
                                                 DISCUSSION

A.      The Court Resolves the Motion to Remand Before the Motion to Stay

        “Most courts, when faced with concurrent motions to remand and transfer, resolve the
motion to remand prior to, and/or to the exclusion of, the motion to transfer.” Pac. Inv. Mgmt.
Co. LLC v. Am. Int’l Grp., Inc., No. SA CV 15-0687-DOC, 2015 WL 3631833, at *4 (C.D. Cal.
June 10, 2015). Defendant suggests, however, that the Court use the three-part test articulated in
Meyers v. Bayer AG, 143 F. Supp. 2d 1044 (E.D. Wis. 2001), to determine priority in resolving
the MTR and Motion to Stay. MTR Opp. at 4-5.1 Though the Ninth Circuit has not expressly
adopted the Meyers test, the Court, and others in this district, consider it persuasive. “Under the
Meyers test, courts should (1) ‘give preliminary scrutiny to the motion to remand’; (2) assess
whether ‘the jurisdictional issue appears factually or legally difficult’; and (3) consider whether
the ‘jurisdictional issue is both difficult and similar or identical to those in cases transferred or
likely to be transferred.’” Jones v. Sanofi US Servs. Inc., No. CV 18-8268-R, 2018 WL
6842605, at *1 (C.D. Cal. Nov. 19, 2018) (quoting Meyers, 143 F. Supp. 2d at 1049). If
preliminary scrutiny “suggests that removal was improper, the court should promptly complete
its consideration and remand the case to state court.” Meyers, 143 F. Supp. 2d at 1049.

        Using the Meyers test as an aid, the Court begins with preliminary scrutiny of Plaintiff’s
Motion to Remand to determine “whether the jurisdictional issue appears factually or legally
difficult.” Id.

B.      Plaintiff Does Not Allege a Claim That Establishes Federal Question Jurisdiction

        “The burden of establishing federal subject matter jurisdiction falls on the party invoking
removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir.
2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)). There is a “strong
presumption against removal jurisdiction,” and courts must reject it “if there is any doubt as to
the right of removal in the first instance.” Geographic Expeditions, Inc. v. Estate of Lhotka ex
rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992) (per curiam)).

      Plaintiff’s Complaint brings claims for damages arising under Sections 1714(a) and
1785.25(a) of the California Civil Code. Compl. at ¶ 2, 34-40. Defendant argues that, though
        1
            All page references herein are to page numbers inserted by the CM/ECF system.


CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk kt
                            UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-6588-DMG (ASx)                                      Date    November 6, 2019

Title Jason Alan v. Equifax, Inc.                                                   Page     3 of 4

not explicitly pleaded, Plaintiff’s Complaint also asserts violations of the FCRA, providing a
basis for federal question jurisdiction. MTR Opp. at 7-8. Defendant does not make a legal
argument that Plaintiff’s CCRAA case was preempted for federal law or involves a substantial
question of federal law. See ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl.
Quality of Montana (“ARCO”), 213 F.3d 1108, 1114 (9th Cir. 2000) (finding federal question
jurisdiction over a state law claim (1) where the state law is “completely” preempted by the
federal law, and (2) “where the claim is necessarily federal in character, or (3) where the right to
relief depends on the resolution of a substantial, disputed federal question.”). Instead, Defendant
makes a factual assertion that Plaintiff in fact stated a claim for violation of sections 1681n and
1681o of the FCRA, pointing to seven paragraphs in Plaintiff’s Complaint that refer to the FRCA
and Defendants’ violations. MTR Opp. at 7-8.

        This is a simple jurisdictional issue, legally and factually, that relies on the face of the
Complaint. See Meyers, 143 F. Supp. 2d at 1049. The Court will therefore complete its scrutiny
of Plaintiff’s motion to remand. See id.

       In general, the plaintiff is the “master of the complaint,” and may choose “not to plead
independent federal claims” in a complaint based on state law causes of action. ARCO, 213 F.3d
at 1114. It is true that “a plaintiff may not avoid federal jurisdiction by ‘omitting from the
complaint federal law essential to his claim, or by casting in state law terms a claim that can be
made only under federal law.’” Rains v. Criterion Sys., 80 F.3d 339, 344 (9th Cir. 1996) (citing
Olguin v. Inspiration Consol. Copper Co., 740 F.2d 1468, 1472 (9th Cir. 1984)). But
“[c]onversely, the mere reference of a federal statute in a pleading will not convert a state law
claim into a federal cause of action if the federal statute is not a necessary element of the state
law claim and no preemption exists.” Easton v. Crossland Mortg. Corp., 114 F.3d 979, 982 (9th
Cir. 1997).

        Federal law is not essential to the CCRAA claim under Cal Civ. Code section 1785.25(a).
Defendant does not argue that the FCRA is a necessary element of the Section 1785.25(a)
CCRAA claim, and that section is not completely preempted by the FCRA. See Gorman v.
Wolpoff & Abramson, LLP, 584 F.3d 1147, 1169 (9th Cir. 2009) (“Section 1681t(b)(1)(F), the
FCRA’s preemption provision, expressly exempts this subsection—California Civil Code section
1785.25(a)—from its general exclusion of state law claims on matters governed by § 1681s-2.”).
Therefore, the Complaint’s “mere reference” to the FCRA is not enough to convert the CCRAA
claim into a federal cause of action. Easton, 114 F.3d at 982.




CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk kt
                                 UNITED STATES DISTRICT COURT                           JS-6 / REMAND
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-6588-DMG (ASx)                                                Date     November 6, 2019

Title Jason Alan v. Equifax, Inc.                                                                 Page      4 of 4

        Because Plaintiff did not assert a claim subject to federal jurisdiction, removal on the
basis of a federal question was improper.2

                                                    III.
                                                CONCLUSION

        In light of the foregoing, the Court GRANTS Plaintiff’s Motion to Remand and DENIES
Plaintiff’s Request for Attorneys’ Fees. Defendants’ Motion to Stay [Doc. # 12] is DENIED as
moot. The case is hereby REMANDED to Ventura County Superior Court.

IT IS SO ORDERED.




         2
           Plaintiff also argues that he is entitled to attorneys’ fees for costs and expenses incurred as a result of
Defendants’ bad-faith removal. MTR at 10. Pro se plaintiffs are not entitled to attorneys’ fees. See Kay v. Ehrler,
499 U.S. 432, 438 (1991). Therefore, the Court DENIES the request for fees. Plaintiff shall file a declaration
forthwith stating what costs he incurred in filing his motion to remand. See 28 U.S.C. § 1920 (recoverable costs).
Thereafter, the Court will consider whether to award reasonable costs.

CV-90                                    CIVIL MINUTES—GENERAL                             Initials of Deputy Clerk kt
